

Exhibit 10.10


AMENDMENT NO. 3 TO THE
DEFERRED COMPENSATION PLAN OF THE BERKSHIRE BANK


WHEREAS, The Berkshire Bank (the "Bank" or the "Company") adopted and maintains
a nonqualified and unfunded deferred compensation plan known as the Deferred
Compensation Plan of The Berkshire Bank effective July 1, 2006 and amended on
August 17, 2006 and November 29, 2007 (the "Plan") for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees; and


WHEREAS, the Bank deems it appropriate to amend the Plan to conform certain Plan
provisions with the final IRS regulations issued under Section 409A of the
Internal Revenue Code of 1986, as amended; and


WHEREAS, Article VII of the Plan provides that the Board of Directors of the
Bank has the authority to amend the Plan, in its sole discretion, at any time
and from time to time.


NOW, THEREFORE, the Plan is hereby amended, effective as of December 31, 2008,
as set forth below:


FIRST


Section 3.1 of the Plan shall be amended by adding a new paragraph, at the end
thereof, to read as follows:


"All elections to participate and defer Compensation shall be effective as of
the first day of the calendar year following the date that the Participant's
election is processed pursuant to normal administrative procedures, at which
time such election will become irrevocable, and shall remain in effect for the
entirety of such following calendar year, except as may otherwise be provided in
the Plan.  A deferral election must be made by completing, signing, and
returning a form provided by the Plan Administrator or through some other method
designated by the Plan Administrator.  Individuals who first become Eligible
Employees during a calendar year will not be permitted to defer Compensation
earned during that calendar year. Such Eligible Employees will be permitted to
defer Compensation only for subsequent calendar years."


SECOND


Section 3.2 of the Plan shall be amended by deleting clause (B) to read as
follows:


"Elections Following Effective Date Of Plan.  Notwithstanding the foregoing, in
the first Plan Year in which the Plan is adopted, an election to defer
Compensation can be made by an Eligible Employee within thirty (30) days after
the Effective Date of this Plan, but the election will only apply to
Compensation that would otherwise be payable after the date of the election."
 
 
 

--------------------------------------------------------------------------------

 
 
THIRD


Section 4.2 of the Plan shall be amended in its entirety to read as follows:


"Following a Participant's "separation from service" as defined under Section
409A of the Code and IRS Treasury Regulation Section 1.409A-1(h), with the
Company and its Affiliates, the Participant shall receive a distribution of a
single sum payment in cash, thirty (30) days following the January 1 which
follows or coincides with the Participant's separation from service, equal to
the value of the Participant's vested Deferred Compensation Account as of the
day preceding the payment date.  Any amounts credited to a Participant's
Deferred Compensation Account that are not vested at the time of the
Participant's separation from service shall be immediately
forfeited.  Notwithstanding the foregoing, if a Participant is considered to be
a "specified employee" (within the meaning of Section 409A of the Code and IRS
Treasury Regulation Section 1.409A-1(i)) at the time of his or her separation
from service, distribution to the Participant shall not be made prior to the
time that is six (6) months from the date he or she experiences a separation
from service.  Thus, a distribution with respect to a "specified employee" will
take place on the later of (i) thirty (30) days following the January 1 which
follows or coincides with the Participant's separation from service, or (ii) six
(6) months and thirty (30) days following or coinciding with the Participant's
separation from service."


FOURTH


Section 4.4 of the Plan shall be amended by deleting the phrase "Section 409A of
the Code" appearing at the end thereof and replacing it with the phrase "Section
409A of the Code and IRS Treasury Regulation Section 1.409A-3(i)(3)."


FIFTH


Section 4.6 of the Plan shall be amended by deleting the phrase "Section 409A of
the Code" appearing at the end of the first sentence thereof and replacing it
with the phrase "Section 409A of the Code and IRS Treasury Regulation Section
1.409A-3(i)(4)."


SIXTH


Section 4.7 of the Plan shall be amended by deleting the phrase "Section 409A of
the Code" appearing at the end thereof and replacing it with the phrase "Section
409A of the Code and IRS Treasury Regulation Section 1.409A-3(i)(5)."


SEVENTH


Article VII of the Plan shall be amended by adding the following, at the end
thereof, to read as follows:


"This Plan is intended to comply with the applicable requirements of Section
409A of the Code, including applicable final regulations and any other
applicable guidance issued by the Secretary of the Treasury and the Internal
Revenue Service with respect thereto, and shall be limited, construed and
interpreted in accordance with such intent."


EIGHTH


Except as amended herein, the Plan shall continue in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned being duly authorized, has executed this
Amendment as evidence of its adoption.



  THE BERKSHIRE BANK.           By:
/s/ Moses Krausz
     
 Moses Krausz
 

 
 
 

--------------------------------------------------------------------------------

 